783 N.W.2d 106 (2010)
Sharon BROOKS, Personal Representative of the Estate of Dominique Wade, Deceased, Plaintiff-Appellee,
v.
STARR COMMONWEALTH, Defendant/Cross-Defendant-Appellant, and
Bridgeway Services, L.L.C., Defendant/Cross-Plaintiff-Appellee.
SC: 138602.
Supreme Court of Michigan.
June 23, 2010.

Order
On order of the Court, the motion for reconsideration of this Court's May 7, 2010 order is considered, and it is DENIED, because it does not appear that the order was entered erroneously.
*107 MARILYN J. KELLY, C.J., and MICHAEL F. CAVANAGH and HATHAWAY, JJ., would grant reconsideration.